Citation Nr: 0822942	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  06-30 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD), for 
accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel



INTRODUCTION

The veteran had various periods of active service between 
August 1950 and June 1969.  He died in December 1998.  The 
appellant seeks surviving spouse benefits. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that awarded 
service connection for PTSD, rated as 50 percent disabling, 
effective from November 26, 1997 through November 30, 1998, 
for the purpose of accrued benefits.  However, as that grant 
does not represent a total grant of benefits sought on 
appeal, the claim for increase remains before the Board.  AB 
v. Brown, 6 Vet. App. 35 (1993). 


FINDINGS OF FACT

From November 26, 1997, to December 24, 1998, the veteran's 
PTSD was productive of no more than occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect, panic attacks more than 
once per week, difficulty in understanding complex commands, 
impairment of short- and long-term memory, impaired judgment, 
impaired abstract thinking, disturbances of motivation and 
mood, and difficulty in establishing and maintaining 
effective work and social relationships.   


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD 
for the period from November 26, 1997, through November 30, 
1998, for purposes of accrued benefits, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2007); 38 C.F.R. § 4.132, 
Diagnostic Code (DC) 9411 (1995); 38 C.F.R. § 4.130, DC 9411 
(2007). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Higher Initial Rating for PTSD for Accrued Benefits Purposes

The veteran died in December 1998, and a claim for service 
connection for PTSD was pending at the time of his death.  
The appellant subsequently filed an accrued benefits claim, 
and the RO awarded service connection for PTSD, rated as 50 
percent disabling, effective from November 26, 1997, through 
November 30, 1998, for the purpose of accrued benefits.  The 
appellant now claims that a higher initial rating for PTSD 
for the purposes of accrued benefits is in order.

Upon the death of a veteran, periodic monetary benefits to 
which he was entitled, on the basis of evidence in the file 
at the date of death (accrued benefits) and due and unpaid 
for a period of not more than two years prior to death, may 
be paid to certain parties.  38 U.S.C.A. § 5121(a) (West 
2007); 38 C.F.R. § 3.1000(a) (2007).  The limit of recovery 
of a veteran's accrued benefits to a maximum two-year period 
of benefits under 38 U.S.C. § 5121(a) applies to benefits 
accrued at any two-year period of time, not only to the last 
two years of the veteran's life.  Terry v. Principi, 367 F.3d 
1291 (Fed. Cir. 2004).  Applications for accrued benefits 
must be filed within one year after the date of death.  38 
U.S.C.A. § 5121(c) (West 2007).

The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
104, amends 38 U.S.C.A. § 5121(a) by repealing the two-year 
limit on accrued benefits so that a veteran's survivor may 
receive the full amount of an award of accrued benefits.  
However, that revision applies only to cases where the 
veteran's death occurred on or after the date of enactment, 
December 16, 2003.  It does not affect cases involving deaths 
prior to that time, such as this case.

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities, which is based, as far 
as practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2007); 38 
C.F.R. § Part 4 (2007).  When rating a service-connected 
disability, the entire history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
will consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a 
question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2007).

Under the relevant rating criteria for PTSD, a 50 percent 
rating is assigned when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships. 

A 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9411 (2007). 

The psychiatric symptoms listed in the rating criteria are 
not exclusive, but are examples of typical symptoms for the 
listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

VA medical records and the veteran's own statements for the 
relevant appeals period reflect various PTSD symptoms, 
including an exaggerated startle response, intrusive 
thoughts, sleep disturbance, nightmares, irritability, 
depressed mood, feelings of guilt and social isolation, and 
problems with memory.  The veteran acknowledged being a heavy 
drinker from his period of active service during the Korean 
Conflict, until the mid-1980s, but claimed to have quit after 
that time.  He denied drug use.  The veteran did not report 
any auditory or visual hallucinations, or any suicidal or 
homicidal ideations.  The evidence of record further shows 
that after leaving service, the veteran was employed in more 
than 40 jobs, none of which he held for more than three 
years.  He claimed to have aggressively sought dangerous 
types of employment.  Beginning in 1995, he began collecting 
Social Security compensation for disability due to heart and 
lung problems and obesity.  Additionally, the veteran 
indicated that he had very few friends, and that those he 
maintained relationships with were all combat veterans.  He 
was a member of several veterans service organizations, 
including the American Legion, Veterans of Foreign Wars, 
Marine Corps League, and Chosen Few.

The veteran died in December 1998.  His death certificate 
showed the cause of death as ventricular fibrillation and 
cardiomyopathy due to coronary artery disease.  His obituary 
showed that he was survived by his wife, four grown children, 
six grandchildren, and a great-grandchild.  In March 1998, 
roughly 10 months before his death, the veteran underwent a 
VA psychiatric examination, in which he asserted that his 
PTSD symptoms were related to his service in the Marine Corps 
during the Korean Conflict.  Significantly, however, while 
the veteran reported a history of nightmares and flashbacks 
related to his military service, he denied that he had 
experienced such problems during the previous year.  The 
veteran reported a history of sleep disturbances, exaggerated 
startle response, irritability accompanied by violent 
outbursts of temper, depression, anxiety, memory problems, 
and difficulty concentrating.  He stated that he slept with 
two guns beside him.  He reported a history of alcohol abuse, 
and acknowledged that he still sometimes drank to overcome 
his PTSD symptoms.  He denied any history of illegal drug 
abuse.  Additionally, the veteran expressed feelings of 
disgust for the United States. government for "all of what 
happened in Korea" and further stated that he felt "as if 
Korea is back again."  He stressed that he disliked thinking 
or talking about Korea, and avoided all movies having to do 
with war. 

Mental status examination revealed a depressed mood, with 
affect appropriate to content.  The veteran was described as 
alert, obese, quite irritated, and angry.  He was noted to be 
oriented to time, place, and person, with a "fair" memory 
for recent and remote events.  The veteran's insight and 
judgment were not impaired.  His intellectual function was 
appraised as average and his general fund of knowledge was 
deemed fair.  The veteran denied any suicidal or homicidal 
ideation.  He did not report any hallucinations or 
demonstrate any signs of delusion.  Nor did he report a 
history of medication or other treatment for PTSD or other 
mental health problems.

With regard to his legal history, the veteran acknowledged 
that he had prior arrests for disorderly conduct and Driving 
Under the Influence.  With regard to his occupational history 
and current daily activities, the veteran reported that he 
had held scores of jobs, the longest of which was a three-
year period of employment building parts for trucks.  He 
stated that his last job was at a metal factory, where he 
worked for six months before quitting.  The veteran 
maintained that he had not worked in two years, but did not 
indicate that his unemployment was due to PTSD or other 
mental health problems.  Finally, with regard to his social 
history, the veteran reported that he had been married to his 
wife for 15 years, and had three prior marriages and adult 
children.  The veteran did not elaborate on the nature of his 
relationships with his wife, children, other family members, 
or friends.

After examining the veteran and reviewing his claims file, 
the examiner determined that the most appropriate diagnosis 
for the veteran was PTSD, with alcohol dependence by history.  
The examiner noted the veteran's troubled employment history 
and determined that he manifested impaired social and 
industrial adaptability.  However, the examiner did not opine 
as to whether the veteran's difficulties maintaining gainful 
employment were related to his PTSD.  Nor did the examiner 
find any worsening in the veteran's PTSD symptoms, or any 
evidence of any other psychiatric disorder.  

On the basis of the above examination, the veteran was 
assigned a GAF score of 45.  The GAF is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.) (DSM-
IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  An 
examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  38 C.F.R. § 
4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43186 
(1995).

Under DSM-IV, a GAF score of 45 reflects some serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, inability to keep a job).  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-
IV). 

While the veteran indicated that he felt socially withdrawn, 
there is no evidence that he completely isolated himself from 
others.  To the contrary, the veteran's April 1998 VA 
examination, other VA medical records, and the veteran's own 
statements indicate that, at the time of his death, he had 
been married to his wife for 15 years, had four grown 
children, six grandchildren, and a great-grandchild.  
Additionally, the veteran belonged to several veterans 
service organizations and maintained relationships with a few 
friends, most of whom were combat veterans.  Thus, while the 
veteran described himself as irritable and prone to 
outbursts, it appears that despite these difficulties he had 
significant social contacts and social activities.  

Additionally, the veteran's self-reporting at the time of his 
examination and his prior statements reflect that after 
leaving the military, he held scores of jobs for brief 
periods of time and aggressively sought out dangerous 
assignments.  Moreover, the VA psychiatrist who examined the 
veteran in March 1998, roughly 10 months before his death, 
noted that the veteran had not worked two years and found 
that he manifested impaired social and industrial 
adaptability.  Significantly, however, the VA examiner did 
not conclude, nor is there any other indication, that the 
veteran's employment problems were related to his PTSD.  To 
the contrary, the evidence of record shows that the veteran 
obtained Social Security disability due to heart and lung 
problems and obesity.  Additionally, the evidence reflects 
that the veteran died of complications related to coronary 
artery disease, and there is no indication that his PTSD 
contributed to his cause of death. 

While the veteran reported difficulty concentrating and 
remembering things, his VA examination showed that his memory 
and cognitive functions were intact.  The Board also finds it 
significant that at the time of his March 1998 examination, 
the VA examiner did not note any worsening of the veteran's 
PTSD symptoms overall or any reason to suspect a significant 
change in his functioning.

Here, there is no indication that the veteran's psychiatric 
disability overall interfered with his ability to work beyond 
that contemplated by the 50 percent rating criteria.  Indeed, 
the evidence of record expressly weighs against such a 
finding, as the VA examiner found no clinical evidence of 
impaired memory, disorderly thought processes, homicidal or 
suicidal ideations, or other mental disorders.  The examiner 
further found that the veteran's affect was appropriate to 
content.  These factors indicate that during the relevant 
appeals period, the veteran was not seriously occupationally 
and socially impaired.  His PTSD is shown to have been a less 
severe disability warranting no more than a 50 percent 
disability rating.

Finally, the Board finds that the veteran's GAF score of 45 
did not match his better social functioning.  The record 
reflects that up until the time of his death, the veteran 
continued to socially interact with other people, including 
his wife and fellow combat veterans.  Although the veteran 
may have experienced exacerbations of his symptoms, his 
symptoms overall appeared to not rise to the level 
contemplated by the next higher rating of 70 percent.  In any 
event, the emphasis in psychiatric ratings is not solely on 
social impairment, but rather includes an evaluation of how 
the mental disorder interferes with the ability to work.  38 
C.F.R. § 4.126 (2007).  Here, while the March 1998 VA 
examiner noted that the veteran displayed impaired social and 
industrial adaptability, the examiner did not relate the 
veteran's employment difficulties to his PTSD.  Additionally, 
there was no evidence of any disorder in thought process or 
content, or of psychotic symptoms.  These factors indicate 
that the veteran was not seriously occupationally and 
socially impaired due to PTSD.  PTSD of a moderately severe 
disability warrants no more than a 50 percent disability 
rating. 

Thus, the Board finds that during the relevant appeals 
period, the veteran's PTSD warranted no more than a 50 
percent disability rating, for accrued benefit purposes.  In 
the judgment of the Board, the evidence as a whole 
demonstrates significant industrial and social impairment and 
occupational and social impairment with reduced reliability 
and productivity due to various symptoms, as required for a 
50 percent rating.  With respect to whether his disability 
warranted more than a 50 percent disability rating, however, 
the Board finds that the preponderance of the evidence is 
against entering such a finding.  The veteran's PTSD alone 
during this period was not shown to have severely impaired 
his ability to obtain or retain employment.  Nor was the 
veteran shown to have deficiencies in most areas, or 
obsessional rituals which interfered with routine activities, 
speech that was intermittently illogical or obscure, near 
continuous panic or depression affecting his ability to 
function independently, or neglect of personal hygiene.  As 
such, the Board finds that an initial rating in excess of 50 
percent for accrued benefits purposes is not warranted.  
While the veteran demonstrated significant impairment in 
social functioning, the Board finds that the overall level of 
symptomatology does not more nearly approximate the criteria 
for a 70 percent rating.  The veteran still maintained some 
effective relationships and his disability was not productive 
of deficiencies in most areas (family relations, judgment, 
thinking, or mood).

The Board finds that the evidence does not show entitlement 
to a higher initial rating for PTSD for accrued benefits 
purposes during any of the period under consideration.  As 
the preponderance of the evidence is against the claim, the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should 'give us everything you've got pertaining 
to your claim(s).' Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, the RO sent appellant correspondence in October 2003 
and March 2004, and a rating decision in December 2004.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice. There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the August 2006 statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim. Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.




ORDER

An initial rating in excess of 50 percent for PTSD, for 
purposes of entitlement to accrued benefits, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


